Citation Nr: 1232998	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1977 to September 1982 and again from December 1982 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in December 2008 and the transcript is of record.

The case was brought before the Board in March 2009 and September 2011, at which time the above stated claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development, to include affording him VA examinations.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.


FINDINGS OF FACT

1.  The Veteran is service connected for a right shoulder disability rated 30 percent disabling, a left shoulder disability rated 10 percent disabling, a left knee disability rated 10 percent disabling, adjustment disorder with depressed mood rated as 10 percent disabling, and a right eyebrow scar, which is non-compensable with a combined service-connected rating of 50 percent.  

2.  The competent evidence of record fails to demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.



CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(a)(3), 4.16(b), 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in September 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The September 2006 letter provided this notice to the Veteran.

The Board observes that the September 2006 letter was sent to the Veteran prior to the March 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the September 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's VA treatment records, and private treatment records, including Social Security Administration records are associated with the claims folder.

In March 2009 and September 2011 the Board remanded the issue to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to request any additional records and afford the Veteran VA examinations to include opinions regarding whether the Veteran's service-connected disabilities rendered him unemployable.  The Veteran failed to reply to the November 2011 letter requesting any additional records; however, the requested examinations, to include opinions, having been afforded, the issue now return to the Board for appellate review.  

The Board recognizes a duty to provide a VA examination when it is necessary to decide the claim, that is, if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.   38 C.F.R. 
§ 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations, to include opinions, were provided in May 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011). 

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that he is service-connected for a right shoulder disability rated 30 percent disabling, a left shoulder disability rated 10 percent disabling, a left knee disability rated 10 percent disabling, adjustment disorder with depressed mood rated as 10 percent disabling, and a right eyebrow scar, which is non-compensable with a combined service-connected rating of 50 percent.  38 C.F.R. §§ 4.16(a), 4.25 (2011).  Therefore, the Veteran does not meet the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  As such, the claim of entitlement to TDIU must be denied on this basis.

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Concerning the TDIU claim, VA may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). In Friscia, supra, the Court specifically stated that VA has a duty to obtain an examination and an opinion on what effect the service-connected disability has on the Veteran's ability to work.  Friscia, at 297.

In the instant case, the Board observes that the Veteran is currently unemployed and has been so since February 2005.  The Veteran contends that he has been unable to work since a February 2005 motor vehicle accident (MVA) which exacerbated his service-connected disabilities, especially in his right shoulder.  

The Board notes initially that according to the Veteran's VA Form 21-8940, application for TDIU, the Veteran had a high school education with specific technical training to work as a technician on heating and air conditioning units.  The Board further notes that there were varying reports with regard to which of the Veteran's disabilities renders him unemployable.  

Notably, the Veteran was granted Social Security Administration (SSA) disability benefits in January 2008 based on the combined manifestations of his right shoulder disabilities (service-connected), cervical spondylosis (not service-connected) and left knee osteoarthritis (service-connected).  

In March 2007, a VA examiner opined that the Veteran's service connected disabilities "do not significantly impair his activities of daily living or ability to perform sedentary employment activities."  The examiner did opine, however, that his disabilities would preclude physical employment activities.

In contrast, the Veteran was denied VA Vocational Rehabilitation and Employment Services in December 2007 because it is "unreasonable to expect that [the Veteran] could use [the] program to get and keep competitive employment."  The decision was based primarily on the findings of a VA vocational examination completed in December 2007, where the examiner made contrary findings.  On the one hand, the examiner noted the Veteran's significant disorders to include both service connected disabilities (i.e., bilateral shoulders, psychiatric, and left knee) and non-service connected disorders (i.e., neck pain, pain in the hands and feet, pain in the right leg, headaches and blurred vision).  On the other hand, the examiner opined the Veteran is "unemployable due to service connected disabilities."

While the Veteran appeared to have been found to be unemployable, the evidence was entirely ambiguous as to whether his unemployability was solely due to service-connected disabilities.  As a result the issue was remanded for a VA examination to provide an opinion with regard to whether the Veteran's service-connected disabilities rendered the Veteran unable to maintain gainful employment.  

In this regard, the Veteran was afforded VA examinations in May 2012 for his service-connected mental disorder, bilateral shoulders, left knee, and eyebrow scar.  With regard to the Veteran's service-connected adjustment disorder with depressed mood, the May 2012 VA examiner noted that the Veteran's mental condition, symptoms of mental disorder, were not severe enough to interfere with either the Veteran's occupational or social functioning.  The Veteran stated at the examination that he had to stop working after a car accident and the ensuing neck and shoulder pain.  Specifically the Veteran noted that the pain made it difficult to sleep and his inability to work caused depression because it created financial difficulty.  Upon review of the Veteran's symptomatology the VA examiner opined that the symptoms of the Veteran's adjustment disorder did not appear to eliminate his current capacity for physical or sedentary employment.  

The Veteran was also afforded a May 2012 VA general medical examination with regard to his service-connected bilateral shoulder disability, a left knee disability, and eyebrow scar.  In this regard the Board notes that the Veteran's diagnosed right eyebrow scar provided for no functional limitation, while the left knee and bilateral shoulder degenerative joint disease provided minimal functional limitations.  The examiner noted that based on the Veteran's service-connected disabilities alone, the Veteran was capable of gainful employment if he so chose.  

Specifically, with regard the Veteran's right eyebrow scar, it was noted that the Veteran had a 4.4 cm by 3.5 cm scar on the right shoulder and right forearm.  It was noted that the Veteran's scar did not affect his ability to work.  

With regard to the Veteran's bilateral shoulder degenerative joint disease, it was noted that the previous disability evaluation reported no treatment because nothing worked and further noted that shoulder pain affected the Veteran's sleep and ability to do overhead work.  Upon examination it was noted that the Veteran's right shoulder was more painful than his left.  The right shoulder exhibited flexion to 160 degrees and abduction to 180 degrees with no objective evidence of painful motion.  The Veteran's left shoulder exhibited flexion to 175 degrees and abduction to 180 degrees with no objective evidence of painful motion.  Functional loss with regard to both shoulders was noted as less movement than normal.  

With regard to the Veteran's left knee degenerative joint disease, it was noted that the previous disability evaluation reported no current treatment and further noted that the Veteran continued to have stiffness and swelling that affected his ability to walk, stoop, kneel, and climb.  Upon examination it was noted the Veteran exhibited left knee flexion to 135 degrees and extension to zero with less movement than normal upon repetitive motion.  The examiner noted that the Veteran's bilateral shoulder and left knee disabilities did not prevent him from securing or following a substantially gainful occupation.  

The Board finds that TDIU is not in order in this case as the record does not indicate that the Veteran is unemployable due to his service-connected disabilities.  In this regard, the Board notes the negative opinions of the May 2012 VA examiners.  The competent medical evidence indicates that the Veteran's adjustment disorder with depressed mood, left knee disability, and bilateral shoulder disability do not, in and of themselves, render the Veteran unable to maintain substantially gainful employment.  The Board acknowledges that none of the opinions provided specifically addressed both the Veteran's psychological disorders in combination with his orthopedic disorders.  However, the opinion provided by the May 2012 VA psychologist noted that the Veteran's symptomatology associated with his adjustment disorder did not eliminate his current capacity for physical or sedentary employment indicating that the Veteran's adjustment disorder did not add any additional limitation to any current physical disability.  Moreover, the May 2012 VA examination for joints noted that the Veteran's orthopedic disabilities (bilateral shoulders and left knee) did not render him unemployable.  Additionally, the Board notes that the Veteran had a high school education as well as specific technical training to work as a technician for heating and air conditioning units which must also be taken into consideration.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).

In consideration of the above, the Board finds that an extraschedular TDIU is not in order in this case as the record does not indicate that the Veteran is unemployable due to his service-connected disabilities.  In this regard, the Board finds that there has been no showing by the Veteran that his service-connected disabilities have resulted in his unemployability.  Any limits on the Veteran's employability due to his service-connected disabilities have been contemplated by the rating schedule.  As such, while the Veteran is currently unemployed, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) are not met.

The Board acknowledges the Veteran's statements regarding his inability to work as a result of his service-connected disabilities.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In the instant case, the Veteran has multiple disabilities to include not only his service-connected disabilities but also nonservice-connected cervical spine disability, pain in his hands, feet, and right leg, headaches, and blurred vision.  While the Veteran is competent to attest to general symptoms, the Veteran is not competent to differentiate which of his disabilities causes his unemployability. Significantly, he has been diagnosed with a slew of disabilities that are not service connected. In this regard, the Board places significantly more weight on the objective clinical findings reported on examination as well as the opinions provided based on those objective clinical findings.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  

The Board finds that the opinions provided by the May 2012 VA examiners are highly probative because they reviewed all of the medical evidence of record and provided adequate rationale for the opinions stated.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medic  al conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As such, while the Veteran is currently unemployed, the Board finds that criteria for TDIU have not been met.

In light of the above, the Board finds that a preponderance of the evidence demonstrates that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation and, therefore, he is not entitled to a TDIU.   In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU, the doctrine is not applicable in the instant appeal and his claim must be denied.  Id.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


